Camperlino v Bargabos (2018 NY Slip Op 04461)





Camperlino v Bargabos


2018 NY Slip Op 04461


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND WINSLOW, JJ.


632 CA 17-01007

[*1]W. JAMES CAMPERLINO, PLAINTIFF-RESPONDENT,
vDAN E. BARGABOS AND KENWOOD HOMES, INC., DOING BUSINESS AS HERITAGE HOMES, DEFENDANTS-APPELLANTS. (APPEAL NO. 3.) 


PAPPAS, COX, KIMPEL, DODD & LEVINE, P.C., SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL LONGSTREET OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered August 24, 2016, upon a jury verdict. The judgment adjudged that plaintiff recover the sum of $287,222.83 from defendants. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court